UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7708



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARCO ANTONIO RODRIGUEZ-DIAZ,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-95-660)


Submitted:   April 27, 2000                    Decided:   May 2, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Marco Antonio Rodriguez-Diaz, Appellant Pro Se.   Alfred William
Walker Bethea, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marco Antonio Rodriguez-Diaz seeks to appeal an order of the

district court denying his motion under Fed. R. Crim. P. 35.     The

district court’s order was entered November 19, 1999.

     Under Fed. R. App. P. 4(b), Rodriguez-Diaz had ten days from

entry of that order on the criminal docket to note his appeal.   His

notice of appeal was dated December 2, 1999,* thirteen days after

entry of the order.   The appeal periods of Fed. R. App. P. 4 are

“mandatory and jurisdictional.” Browder v. Director, Dep't of Cor-

rections, 434 U.S. 257, 264 (1978) (quoting United States v. Robin-

son, 361 U.S. 220, 229 (1960)).   Because Rodriguez-Diaz failed to

file a timely notice of appeal or to obtain an extension or re-

opening of the appeal period, we dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




     *
       Although the notice of appeal was not filed in the district
court until December 10, 1999, for the purposes of this appeal we
assume that the date Rodriguez-Diaz wrote on the notice of appeal
is the earliest date it would have been submitted to prison
authorities. See Houston v. Lack, 487 U.S. 266 (1988).


                                  2